Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Ward (attorney) on 08/25/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method performed by a wireless device for configuring a radio link monitoring evaluation period, comprising:
determining an evaluation period for  at least a portion of reference signal resources in a set of reference signal resources that are transmitted by a network node, 
wherein the determined evaluation period has the same length for all of the reference signal resources in the at least a portion of reference signal resources, and
wherein the portion of reference signal resources having the determined  evaluation period includes a synchronization signal block (SSB) resource and a channel state information reference signal (CSI-RS) resource;   and
monitoring channel quality of the portion of reference signal resources in the set that are received during the determined evaluation period.

2.	(Previously Presented) The method of claim 1, further comprising determining which of a plurality of resources configured by the network node as reference signal resources for monitoring of the channel quality are comprised in the set of reference signal resources that are transmitted by the network node.

3.	(Previously Presented) The method of claim 2, wherein determining which of the plurality of resources configured by the network node as reference signal resources for monitoring of the channel quality are comprised in the set of reference signal resources that are transmitted by the network node is based on an indication from the network node indicating which of the plurality of resources configured as reference signal resources for monitoring of the channel quality are transmitted.

4.	(Previously Presented) The method of claim 1, further comprising determining the portion of reference signal resources in the set that correspond to the evaluation period.

5.	(Previously Presented) The method of claim 1, wherein the portion of reference signal resources in the set includes at least two reference signal resources.

6. 	(Currently Amended) The method of claim 1, wherein at least one of the reference signal resources having the determined evaluation period is of a different periodicity than another of the reference signal resources having the determined evaluation period. 

7.	(Previously Presented) The method of claim 1, further comprising determining whether the wireless device is in-sync or out-of-sync with the network node based on the channel quality of the portion of reference signal resources in the set that are received during the evaluation period.

8.	(Previously Presented) The method of claim 7, wherein said determining whether the wireless device is in-sync or out-of-sync is responsive to said monitoring performed during the evaluation period.

9.	(Previously Presented) The method of claim 6, wherein said determining whether the wireless device is in-sync or out-of-sync is performed at a certain interval, a length of the certain interval being no more than a length of the evaluation period.

10.	(Previously Presented) The method of claim 1, wherein the set of reference signal resources is a subset or all of a plurality of radio link monitoring reference signal resources with which the wireless device is configured by the network node, 
	wherein the plurality of radio link monitoring reference signal resources with which the wireless device is configured includes at least some of a set of resources associated with SS/PBCH blocks but does not include any resources associated with SS/PBCH blocks that are not included in a set of actually transmitted SS/PBCH blocks. 

11-14.	(Canceled) 

15.	(Previously Presented) The method of claim 1, wherein the evaluation period corresponds to a period for determining whether the wireless device is out-of-sync with the network node.

16.	(Previously Presented) The method of claim 1, wherein a length of the evaluation period is predetermined.

17.	(Previously Presented) The method of claim 1, wherein a length of the evaluation period is based on a function, wherein the function is based on at least one of the following parameters:
periodicity;
bandwidth;
density;
frequency range in which the set is configured;
number of samples of the set that comprise reference signals;
shortest possible evaluation period;
discontinuous receive (DRX) configuration;
gap configuration; 
SMTC period.

18.	(Previously Presented) The method of claim 1, further comprising receiving, by the wireless device, from the network node, the evaluation period.

19.	(Previously Presented) The method of claim 18, wherein said determining the evaluation period is responsive to said receiving.

20.	(Canceled) 

21.	(Canceled) 

22.	(Previously Presented) The method of claim 1, further comprising receiving, by the wireless device, from the network node, a value of a parameter used to determine the evaluation period, wherein said determining the evaluation period is based on the parameter, wherein the parameter is at least one of the following: 
periodicity;
bandwidth;
density;
frequency range in which the set is configured;
number of samples of the set that comprise reference signals;
shortest possible evaluation period;
discontinuous receive (DRX) configuration;
gap configuration; and
SMTC period.

23.	(Previously Presented) The method of claim 1, further comprising obtaining a value of a parameter for a function that is used to determine the evaluation period.

24.	(Currently Amended) A method performed by a network node for configuring a radio link monitoring evaluation period for a wireless device, comprising:
determining an evaluation period for  at least a portion of reference signal resources in a set of reference signal resources that are transmitted by the network node,  
wherein the determined evaluation period has the same length for all of the reference signal resources in the at least a portion of reference signal resources, and
wherein the portion of reference signal resources having the determined  evaluation period includes a synchronization signal block (SSB) resource and a channel state information reference signal (CSI-RS) resource;   and
configuring the determined evaluation period so that the wireless device is operable to monitor channel quality of the portion of reference signal resources in the set that are transmitted during the determined evaluation period.

25.	(Previously Presented) The method of claim 24, further comprising sending an indication to the wireless device to indicate which of a plurality of resources configured as reference signal resources for monitoring of the channel quality are transmitted.

26.	(Canceled) 

27.	(Previously Presented) The method of claim 24, wherein the portion of reference signal resources in the set includes at least two reference signal resources.

28. 	(Currently Amended) The method of claim 24, wherein at least one of the reference signal resources having the determined evaluation period is of a different periodicity than another of the reference signal resources having the determined evaluation period. 

29-31.	(Canceled) 

32.	(Previously Presented) The method of claim 24, wherein a length of the evaluation period is predetermined.

33.	(Previously Presented) The method of claim 24, wherein a length of the evaluation period is based on a function, wherein the function is based on at least one of the following parameters:
periodicity;
bandwidth;
density;
frequency range in which the set is configured;
number of samples of the set that comprise reference signals;
shortest possible evaluation period;
discontinuous receive (DRX) configuration;
gap configuration; and
SMTC period.

34.	(Previously Presented) The method of claim 24, further comprising transmitting, by the network node, to the wireless device, the evaluation period.

35-37.	(Canceled) 

38.	(Previously Presented) The method of claim 24, further comprising obtaining a value of a parameter for a function that is used to determine the evaluation period, wherein said determining the evaluation period is based on the parameter. 

39.	(Previously Presented) The method of claim 24, further comprising transmitting, by the network node, to the wireless device, a value of a parameter for a function that is used by the wireless device to determine the evaluation period, wherein the parameter is at least one of the following:
periodicity;
bandwidth;
density;
frequency range in which the set is configured;
number of samples of the set that comprise reference signals;
shortest possible evaluation period;
discontinuous receive (DRX) configuration;
gap configuration; and
SMTC period.

40.	(Currently Amended) The method of claim 24, further comprising configuring at least one timer or counter of the wireless device that is related to the evaluation period.

41.	(Canceled) 

42.	(Canceled) 
43.	(Currently Amended) A wireless device comprising:
processing circuitry and memory, the memory containing instructions executable by the processing circuitry whereby the wireless device is configured to:
determine an evaluation period for  at least a portion of reference signal resources in a set of reference signal resources that are transmitted by a network node, 
wherein the determined evaluation period has the same length for all of the reference signal resources in the at least a portion of reference signal resources, and
wherein the portion of reference signal resources having the determined  evaluation period includes a synchronization signal block (SSB) resource and a channel state information reference signal (CSI-RS) resource;   and
monitor channel quality of the portion of reference signal resources in the set that are received during the determined evaluation period.

44-46.	(Canceled) 

47.	(Currently Amended) A network node comprising:
processing circuitry and memory, the memory containing instructions executable by the processing circuitry whereby the network node is configured to:
determine an evaluation period for  at least a portion of reference signal resources in a set of reference signal resources that are transmitted by the network node, 
wherein the determined evaluation period has the same length for all of the reference signal resources in the at least a portion of reference signal resources, and
wherein the portion of reference signal resources having the determined  evaluation period includes a synchronization signal block (SSB) resource and a channel state information reference signal (CSI-RS) resource;   and
configure the determined evaluation period so that a wireless device is operable to monitor channel quality of the portion of reference signal resources in the set that are transmitted during the determined evaluation period.

48-50.	(Canceled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472